Fourth Court of Appeals
                                  San Antonio, Texas
                                      December 12, 2018

                                     No. 04-18-00493-CV

                        Travis MENDIOLA, Jr. and Brenda Mendiola,
                                      Appellants

                                               v.

                                   Travis MENDIOLA, Sr.,
                                           Appellee

                 From the 218th Judicial District Court, Wilson County, Texas
                             Trial Court No. 15-04-0196-CVW
                         Honorable Russell Wilson, Judge Presiding

                                            ORDER

        In accordance with this court’s opinion of this date, this appeal is DISMISSED. The costs
of this appeal are taxed against appellants.

       It is so ORDERED on December 12, 2018.


                                                _____________________________
                                                Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of December, 2018.

                                                _____________________________
                                                Keith E. Hottle, Clerk of Court